Name: Commission Regulation (EU) No 421/2010 of 17 May 2010 amending Regulation (EU) No 53/2010 as regards catch limits for capelin in Greenland waters
 Type: Regulation
 Subject Matter: environmental policy;  fisheries;  international law;  economic policy
 Date Published: nan

 18.5.2010 EN Official Journal of the European Union L 121/1 COMMISSION REGULATION (EU) No 421/2010 of 17 May 2010 amending Regulation (EU) No 53/2010 as regards catch limits for capelin in Greenland waters THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required and amending Regulations (EC) No 1359/2008, (EC) No 754/2009, (EC) No 1226/2009 and (EC) No 1287/2009 (1), and in particular Article 5(4) thereof, Whereas: (1) The Unions fishing opportunities for capelin in Greenland waters of ICES zones V and XIV are provisionally laid down in Annex IB to Regulation (EU) No 53/2010 and amount to 0 tonnes. According to Article 5(4) of that Regulation, the Commission is to fix those fishing opportunities as soon as the amount of total allowable catches (TAC) for that fishery has been established. (2) Under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other (2), the Union is to receive 7,7 % of the TAC for capelin in Greenland waters of ICES zones V and XIV. (3) The Commission received information from the Greenland authorities that the TAC has been fixed at 150 000 tonnes and that Greenland will allocate 11 550 tonnes to the Union in accordance with the share fixed under the Protocol, to be fished until 30 April 2010. (4) Having regard to the Agreed Record of Conclusions of fisheries consultations between the Union and Iceland for 2009 signed on 16 October 2009 and in particular the outstanding quantity of 21 624 tonnes of capelin due to Iceland from the previous fishing season, it is appropriate to transfer the fishing opportunities for capelin available to the Union for 2010 to Iceland. (5) Annex IB to Regulation (EU) No 53/2010 should therefore be amended accordingly. (6) In order to avoid interruption of fishing activities, this Regulation should enter into force immediately after its publication and apply from 1 January 2010, HAS ADOPTED THIS REGULATION: Article 1 In Annex IB to Regulation (EU) No 53/2010, the entry concerning the species capelin in Greenland waters of V and XIV is replaced by the following: Species : Capelin Mallotus villosus Zone : Greenland waters of V and XIV (CAP/514GRN) EU 11 550 (3) TAC Not relevant Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 21, 26.1.2010, p. 1. (2) OJ L 172, 30.6.2007, p. 4. (3) Allocated to Iceland. To be fished until 30 April 2010.